Filed 8/31/16 P. v. Ramirez CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                             B265697

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No.VA132374)
         v.

ENRIQUE SEBASTIAN RAMIREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Raul
Anthony Sahagun, Judge. Affirmed.
         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr., and
David A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.
                                     INTRODUCTION

       Defendant Enrique Ramirez appeals from his conviction by jury on seven counts
of forcible lewd acts upon a child. He contends there was insufficient evidence that he
used force or duress. He also argues that the trial court improperly imposed a multiple
victim enhancement to all of his counts. We affirm.
                               PROCEDURAL HISTORY
       The Los Angeles County District Attorney (the People) filed an amended
information on June 16, 2015 charging defendant with seven counts of forcible lewd acts
upon a child 14 years old or younger pursuant to Penal Code section 288, subdivision
(b)(1).1 The People alleged that defendant committed all counts against his two nieces—
counts 1 through 3 alleged acts against V.C. between 1995 and 1997 and counts 4
through 7 alleged acts against A.C. between 2001 and 2009.2 The information further
alleged as to all counts that defendant committed the offenses on more than one victim
within the meaning of sections 1203.066, subdivision (a)(7) and 667.61, subdivisions (b)
and (e).
       On June 18, 2015, a jury found defendant guilty on all counts and found the
multiple victim allegations true. The court sentenced defendant to consecutive terms of
15 years to life on each count, for a total sentence of 105 years to life.
       Defendant timely appealed.
                               FACTUAL BACKGROUND
I.     Prosecution Evidence
       A.     V.C.’s testimony
       V.C. was 27 years old at the time of trial. She has two younger siblings, a brother
and a sister, A.C. Defendant, her uncle, is married to her maternal aunt. V.C. first met


       1
        All further statutory references are to the Penal Code unless otherwise indicated.
       2
        Section 288, subdivision (b) was renumbered as section 288, subdivision (b)(1)
by amendment in 1995. (Stats. 1995, ch. 890, §1, p. 6777.) For the sake of consistency,
we refer to both former subdivision (b) and current subdivision (b)(1) herein as “section
288(b)(1).”
                                               2
defendant when she was about seven years old, while he was dating her aunt. He would
pick up the children and drive them to the park, the pool, and the beach.
       V.C. testified that defendant would place her on his lap while driving home from
these outings, ostensibly to let her pretend to drive the car. Her brother sat in the back
seat; there were never any other adults in the car. These incidents made V.C.
uncomfortable. Defendant would start to breathe heavily (which she later recognized as a
sign of arousal) and would place her on his lap “a certain way that other uncles
wouldn’t.” She recalled “a lot of movement,” where defendant would move her body
around on his lap and would move his body “more down on the seat” and then would
“kind of pick his body up.” Defendant would move his hands from V.C.’s waist to touch
her thighs, in between her legs, and then her vagina over her clothes. As she described it,
he would use the pretense of adjusting their position in the seat to move his hands around
and would not leave them in any spot for more than a few seconds at a time.
       This conduct occurred on multiple occasions. V.C. testified that she “didn’t know
what to feel. I felt embarrassed I guess. I felt weird. I . . . knew it wasn’t right. . . . I felt
disgusting. I felt nasty because I didn’t know that I was supposed to say no. Or I didn’t
know how to say no. . . . I kind of like felt like maybe it’s okay or I’m not sure. I
wouldn’t know how to.” When defendant did not stop, V.C. would try to get off his lap
and defendant would let her off. She did not recall either of them saying anything during
these incidents.
       V.C. also described instances where her grandmother, who was watching her and
her brother, would leave them in defendant’s care while she ran errands. The three of
them would “play fight” in defendant’s living room. On multiple occasions, defendant
would pick V.C. up, throw her on the couch, and climb on top of her. He would also
throw her on top of her brother. In picking her up, defendant would put his hand between
her legs and touch V.C.’s vagina, but “pretend[] he didn’t know he was touching me
down there.” He would hold her down and lie on top of her, touching her with his legs
and penis, under his clothing. Defendant also would be breathing heavily during this
conduct.

                                                3
         V.C. testified that she became angry at her brother because he refused to stop
playing with defendant, and defendant would say “let him play.” As a result, she
continued to engage in the play fighting with defendant because she “wanted to protect”
her brother and because she “knew what [defendant] was going to do” to her brother.
V.C. would “throw” herself in front of her brother and “defend” him, so that defendant
would not touch him.
         The conduct stopped when V.C. was about eight years old. She did not tell
anyone at the time because she felt “embarrassed and disgusting. I felt like I allowed him
to do it, and I was the one to blame too. I felt guilty for letting him do it.”
         V.C. finally disclosed the abuse in 2013, when she was about 25 years old. She
was in therapy at the time and first told her therapist, and then her mother about a week
later.
         B.    A.C.’s testimony
         A.C. was 18 years old at the time of trial. Defendant was her godfather and she
had known him her entire life. A.C. testified that defendant “was like a father figure” to
her. From the time she was a baby, she would stay at her grandmother’s house during the
day while her parents were at work. Defendant and his family lived in the house behind
her grandmother’s house. Defendant’s son, A.C.’s cousin, was a year younger than she
was and the two children were close friends. A.C. testified that she would spend a lot of
time with defendant and his family, including family trips to Disneyland. Defendant
spoiled her, giving her ice cream and fast food whenever she wanted.
         A.C. testified that when she was five years old, defendant began touching her
“private parts” over her clothing. She would go to defendant’s house to play with her
cousin, and defendant would “grab me and like sit me down on top of him” and touch her
chest and vagina over her clothes. When she was six or seven years old, defendant began
to touch her under her clothing as well. A.C. testified that defendant would lie down next
to her on the bed and put his hand under her pants and underwear to touch her. When
A.C. was seven years old, defendant’s conduct escalated. One day, while she was in
defendant’s house, he grabbed her, laid her on her back on the floor, took off her

                                               4
underwear, put her legs up against his chest, and penetrated her anus with his penis.
Defendant then got up and went to the restroom, acting “like nothing happened.” A.C.
returned to her grandmother’s house. She testified that she felt “horrible,” and tried to
defecate but could not, and that it “hurt a lot” for five to ten minutes. This happened at
least five times, always in the same manner.
       Defendant also made A.C. give him oral sex, starting when she was about seven
years old. Typically, this would occur when A.C. was in defendant’s house playing video
games with her cousin. Defendant would come out of the shower wearing a towel and
would sit down on the bed. He would “kind of direct me to come over” to where he was
sitting on the bed. During these incidents, A.C.’s cousin was sitting on the floor playing
video games, about eight feet away. Defendant would get under the covers, take out his
penis, and then grab A.C. and move her head toward his penis until it was touching her
mouth and she “kind of knew to open it.” Defendant would place his hands on A.C.’s
head, moving her head. Afterward, defendant would return to the restroom. A.C.
testified that she did not understand what was going on at the time, but she “felt gross.”
This happened approximately three times. Defendant’s son witnessed one incident and
told their grandmother, but when she asked A.C. about it, A.C. denied it because she was
“scared.” As A.C. explained, “I didn’t want anybody to know what was going on. I felt
horrible. I thought they would blame it on me for what was going on.”
       Defendant’s conduct continued until A.C. was twelve years old. On the last
occasion, A.C. was spending time in defendant’s house playing with defendant’s son and
another cousin after school. When defendant came out of the shower, A.C. was on the
bed looking at her phone and her cousins were playing inside a makeshift fort they had
built. Defendant came over to the bed, took off his towel and laid down naked. A.C.
testified that she was also naked, but she did not recall how she ended up that way.
Defendant began touching her private parts and masturbating. The incident lasted about
ten minutes. The boys remained in the fort the entire time, about 15 feet away.
       A.C. testified that defendant “never threatened” but he would tell her “I can’t wait
until you get older so I can marry you and I can divorce your [aunt] so I could be with

                                               5
you.” She was eight or nine years old at the time and it frightened her because she
thought “ he was going to kidnap me. I was so scared to turn 18 because I knew he was
going to do something to me.” A.C. also stated that she never told anyone because “I was
scared. I didn’t want to break the family apart.” She was really close to her cousin
(defendant’s son) and her father was “best friends” with defendant.
       C.     V.C. and A.C.’s Mother
       V.C. and A.C.’s mother testified that V.C. was nervous and crying when she
disclosed the touching by defendant. Her mother then asked A.C. if one of her uncles
had touched her, and reported what V.C. had said. A.C. started crying and told her
mother about the abuse by defendant. V.C., A.C., and their mother then decided to report
the incidents to the police.
       D.     Defendant’s statement and letter
       After the victims reported the abuse to the police in 2013, defendant came to the
police station and agreed to an interview. Two detectives interviewed defendant in
Spanish. Portions of the recorded interview were played for the jury and it was provided
with a translated transcript.
       At the start of the interview, one of the detectives informed defendant he was not
under arrest and could leave whenever he wanted. Defendant said he got along well with
both V.C. and A.C. and that he had treated A.C. “like my daughter since she was little.
I’ve always taken care of her, everything.” He said that perhaps he got “confused a lot
also because I was always with her whenever and everything.”
       The first time sexual contact occurred when A.C. was about six years old.
According to defendant, he was in the bathtub in his home and A.C. got on top of him
and “began to move . . . as if we were having sex.” He asked her who had touched her
and she responded “No, well nobody.” Defendant also admitted he put his penis “on her
butt” about four times total, beginning when A.C. was about six years old. It happened in
his room on the bed. Defendant said perhaps A.C. was confused or they both were
confused regarding “the affection that the two of us had,” but A.C. “always would come
to me.” Defendant then admitted he “was in love with that little girl.”

                                             6
       Defendant stated that he would put his penis “on her butt . . . [j]ust to become
aroused,” but he “wouldn’t penetrate her.” After he did so, he would “go and masturbate
in the bathroom.” He also admitted touching A.C.’s vagina over her clothes.
       Defendant said he told A.C. “This has to stop my child, it’s [sic] can’t go on.”
A.C. would respond, “‘You’re the adult.’” The last time he was with A.C. she was 13
years old and “I told her, Not me my child, no, no.” He “realized that it was wrong and I
told her, That’s it, that has to stop.” According to defendant, during the final incident,
A.C. took off her clothes, he hugged her, and he put his penis on her butt.
       Defendant denied ever touching V.C.
       During his interview, the detectives asked defendant if he wanted to write a letter
to A.C. to “explain everything” and ask her forgiveness. Defendant agreed. The letter
was introduced at trial. In it, defendant referred to A.C. as “my child” and said he wanted
to ask her “forgiveness for everything that happened.” Defendant stated he felt “very
bad” and that he “made a mistake,” but that it was “never going to happen again.”
II.    Defense Evidence
       Defendant did not testify and presented no evidence in his defense.
                                       DISCUSSION
I.     Lewd Acts by Force or Duress
       Defendant contends there was insufficient evidence to establish that he engaged in
forcible lewd conduct as to either V.C. or A.C. We disagree.
       A.     Governing Principles
       In reviewing a claim of insufficient evidence, the proper test is “‘whether, on the
entire record, a rational trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citations.] On appeal, we must view the evidence in the light most favorable to
the People and must presume in support of the judgment the existence of every fact the
trier could reasonably deduce from the evidence. [Citation.]’” (People v. Ochoa (1993)
6 Cal. 4th 1199, 1206.) Moreover, “‘[a]lthough we must ensure the evidence is
reasonable, credible, and of solid value, nonetheless it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and the truth or falsity of the

                                               7
facts on which the determination depends. [Citation.]’” (Ibid.) Thus, “[i]f the
circumstances reasonably justify the findings made by the trier of fact, reversal of the
judgment is not warranted simply because the circumstances might also reasonably be
reconciled with a contrary finding.” (People v. Jennings (2010) 50 Cal. 4th 616, 638–
639.)
          B.     Defendant’s Motion During Trial
          Following the close of evidence, defendant moved for a judgment of acquittal
pursuant to section 1118.1. Defendant’s counsel argued that there was insufficient
evidence of force or duress to support a conviction under section 288(b)(1). The court
found there was “strong evidence” in support of the charges regarding A.C. The court
acknowledged that the evidence of force or duress related to V.C. was “not as strong” and
was “close,” but denied the motion, citing People v. Cicero (1984) 157 Cal. App. 3d 465
(Cicero), disapproved on other grounds by People v. Soto (2011) 51 Cal. 4th 229, 241
(Soto).
          C.     Analysis
          Defendant argues, as he did below, that there was insufficient evidence to establish
that he acted with the force or duress required under section 288(b)(1). Section 288,
subdivision (a) prohibits the commission of a “lewd or lascivious act” on a child under
age 14 “with the intent of arousing, appealing to, or gratifying the lust, passions, or
sexual desires” of the perpetrator or the child. Section 288(b)(1) prohibits the
commission of the same act “by use of force, violence, duress, menace, or fear of
immediate and unlawful bodily injury on the victim or another person. . . .” A conviction
under section 288(b)(1) carries increased penalties over a conviction under section 288,
subdivision (a). (See §§ 288, subds. (a), (b)(1)[longer terms]; 1203.066, subd. (a)(1)
[ineligible for probation]; 667.6, subds. (c), (d) [consecutive sentencing].)
          The “force” required under section 288(b)(1) must be “substantially different from
or substantially greater than that necessary to accomplish the lewd act itself.” (Cicero,
supra, 157 Cal.App.3d at p. 474; see also Soto, supra, 51 Cal.4th at p. 242 [approving
Cicero formulation as “an appropriate definition of the force required”].) Since the

                                               8
articulation of this standard in Cicero, the majority of courts has found sufficient force
based on acts by defendant including carrying, restraining, and grabbing the victim. (See,
e.g., Cicero, supra, 157 Cal.App.3d at p. 474 [carrying]; People v. Cochran (2002) 103
Cal. App. 4th 8, 13 (Cochran), disapproved on other grounds in Soto, supra, 51 Cal.4th at
p. 248 [“if the defendant grabs or holds a victim who is trying to pull away, that is use of
physical force above and beyond that needed to accomplish the act”]; People v. Neel
(1993) 19 Cal. App. 4th 1784, 1790, disapproved on other grounds in Soto, supra, 51
Cal.4th at p. 248 [“defendant’s acts of forcing the victim’s head down on his penis when
she tried to pull away and grabbing her wrist, placing her hand on his penis, and then
‘making it go up and down’ constitute force] disapproved on other grounds in Soto,
supra, 51 Cal.4th at p. 248; People v. Pitmon (1985) 170 Cal. App. 3d 38, 48 (Pitmon),
disapproved on another ground in Soto, supra, 51 Cal.4th at p. 248, fn. 12 [pushing
victim’s back to facilitate oral sex on defendant].)
       In Cicero, supra, 157 Cal.App.3d at pp. 469-470, for example, the defendant
approached two girls, ages 11 and 12, and engaged them in conversation near a
waterway. When the girls pretended to throw each other into the water, the defendant
suggested he would throw them both in. (Id. at p. 470.) The defendant then “picked up
the girls by the waist, one under each arm,” and carried them for about nine seconds.
(Ibid.) As he did so, he “moved his hands between their legs.” (Ibid.) The girls laughed
and made no attempt to get away, believing the touching was accidental and that the
defendant “was playing a game.” (Ibid.) After carrying them for 15 to 20 feet, the
defendant sat but continued to hold each girl around the waist. (Ibid.) When one of the
girls told him she was getting scared and needed to go home, the defendant responded he
would let them go if she gave him a kiss. (Ibid.) She complied, the defendant attempted
to kiss her again, and the girls were able to slip from his grasp and run away. (Ibid.)
       After articulating the standard as a matter of first impression, the Court of Appeal
concluded that the force requirement of section 288(b)(1) was “doubly met: defendant’s
acts of picking the girls up and carrying them along were applications of physical force


                                              9
substantially different from and substantially greater than that necessary to accomplish
the lewd act of feeling their crotches.” (Cicero, supra, 157 Cal.App.3d at p. 474.)
       Similarly, in Pitmon, supra, 170 Cal.App.3d at pp. 44–45, the defendant grabbed
the eight-year-old victim’s hand, placed it on his own genitals, and rubbed himself with
the victim’s hand. The defendant also “slightly pushed [the victim’s] back” as the boy
orally copulated him. (Id. at p. 48.) The appellate court concluded that the defendant’s
“manipulation of [the victim’s] hand as a tool” and his pushing the victim’s back
“displayed a use of physical force that was not necessary for the commission of the lewd
acts.” (Ibid.)
       Here, turning first to V.C., the trial court relied on Cicero in support of its
conclusion that defendant’s acts were similarly forceful and therefore sufficient for a
conviction under section 288(b)(1). We agree. V.C. testified that on multiple occasions
when she was seven or eight years old, defendant would pick her up, touching her vagina
as he did so, throw her onto the couch, and climb on top of her. He would then hold her
down and she would feel his penis against her body. During the incidents in the car,
defendant would place her on his lap, hold her by the waist and move his body
underneath her, as well as move her around on his lap, repeatedly touching her vagina
over her clothes as he did so. Defendant’s acts of picking V.C. up, holding her down on
the couch, and moving her around on top of his lap in the car involved uses of physical
force substantially different and/or substantially greater than that necessary to accomplish
the lewd touching.
       Similarly, A.C. testified that defendant would “grab” her and sit her on his lap and
then touch her chest and vagina. As the conduct escalated, defendant would grab A.C.,
lay her on the floor and lean against her legs in order to penetrate her with his penis. In
addition, A.C. described several instances where defendant would grab her, put his hands
on her head, and move her head until her mouth was touching his penis and she opened
her mouth. This conduct by defendant displayed the requisite level of force for purposes
of section 288(b)(1).


                                              10
       Defendant does not address or attempt to distinguish Cicero, despite the similarity
of the conduct there to defendant’s conduct against V.C., and despite the trial court’s
reliance on it in denying his motion for acquittal. Instead, he cites to V.C.’s testimony
that defendant would allow her to get off his lap when she tried to do so and argues that
there was no “additional or gratuitous contact” beyond the lewd touching itself. We are
not persuaded. Both victims testified consistently regarding defendant’s acts of grabbing,
holding, and physically manipulating their bodies. We conclude these acts went
substantially beyond the physical contact inherent in the lewd touching itself.
       Defendant also cites, without discussion, two contrary opinions by the same panel
of the Sixth District, People v. Schulz (1992) 2 Cal. App. 4th 999, 1004 (Schulz) and
People v. Senior (1992) 3 Cal. App. 4th 765, 774 (Senior), for the proposition that “a
modicum of holding and even restraining cannot be regarded as substantially different or
excessive ‘force.’”3 In Schulz, the defendant tried to get the victim off her bed by
grabbing her arm. (Schulz, supra, 2 Cal.App.4th at pp. 1003-1004.) When the victim ran
to a corner of her room, the defendant grabbed and held her arm, then touched her breasts
and vaginal area. (Ibid.) The Court of Appeal found that conduct to be insufficient force,
reasoning that “[s]ince ordinary lewd touching often involves some additional physical
contact, a modicum of holding and even restraining cannot be regarded as substantially
different or excessive ‘force.’” (Id. at p. 1004.)
       In Senior, the victim tried to pull away from defendant as he orally copulated her,
but he “pulled her back.” (Senior, supra, 3 Cal.App.4th at p. 771.) She also tried to pull
away as he made her orally copulate him, but he held her shoulders. (Ibid.) Citing Schulz,
the court held: “We . . . do not regard as constituting ‘force’ the evidence that defendant
pulled the victim back when she tried to pull away from the oral copulations. . . . Since

       3
          Defendant also incorrectly cites Pitmon, supra, 170 Cal.App.3d at p. 48, as
concluding there was “no force in grabbing/holding victim’s arm while fondling.” To the
contrary, as discussed herein, the court in Pitmon expressly found that “[t]here can be
little doubt that defendant’s manipulation of [the victim’s] hand as a tool to rub his
genitals was a use of physical force beyond that necessary to accomplish the lewd act.”
(Ibid.)
                                              11
ordinary oral copulation and digital penetration almost always involve some physical
contact other than genital, a modicum of holding and even restraining cannot be regarded
as substantially different or excessive ‘force.’ There was no evidence here of any struggle,
however brief. [Citation.]” (Id. at p. 774.)4
        Subsequently, courts have declined to follow Schulz and Senior and have criticized
their analysis of the requisite level of force. As the court stated in People v. Babcock
(1993) 14 Cal. App. 4th 383, 388, “the fatal flaw in . . . the analyses in Schulz and Senior,
is in their improper attempt to merge the lewd acts and the force by which they were
accomplished as a matter of law. Unlike the court in Schulz, we do not believe that
holding a victim who was trying to escape in a corner is necessarily an element of the
lewd act of touching her vagina and breasts. Unlike the court in Senior, we do not
believe that pulling a victim back as she tried to get away is necessarily an element of
oral copulation.” The Babcock court then concluded that there was sufficient evidence of
force when the defendant grabbed the victim’s hand, touched his crotch with it, and then
pulled her hand back when she tried to pull away; the court held these acts were not
“necessarily elements of the lewd acts of touching defendant’s crotch.” (Id. at pp. 385,
388.)
        Numerous courts have followed Babcock’s reasoning and rejected Schulz and
Senior. (See, e.g., People v. Neel, supra, 19 Cal.App.4th at p. 1790 [“A defendant may
fondle a child’s genitals without having to grab the child by the arm and hold the crying
victim in order to accomplish the act. Likewise, an assailant may achieve oral copulation
without having to grab the victim’s head to prevent the victim from resisting.”]; People v.
Bolander (1994) 23 Cal. App. 4th 155, 160-161 disapproved on other grounds in Soto,
supra, 51 Cal.4th at p. 248; People v. Alvarez (2009) 178 Cal. App. 4th 999, 1005.) We
will do the same. Defendant’s acts, including picking up and holding down a seven-year-
old child, and grabbing the head of another seven-year-old child for purposes of bringing

        4
         Both the Schulz and Senior courts ultimately affirmed the convictions based on a
finding of duress. (Schulz, supra, 2 Cal.App.4th at p. 1005; Senior, supra, 3 Cal.App.4th
at p. 775-776.)
                                                12
her mouth in contact with his penis, are not necessary to achieve the lewd conduct at
issue. Accordingly, there was sufficient evidence to support the jury’s conclusion that
defendant committed forcible lewd conduct against both V.C. and A.C. within the
meaning of section 288(b)(1).
       In addition, even assuming defendant’s acts were insufficient to establish force,
they were certainly sufficient to meet the requirements of duress. “Duress” in this
context means “a direct or implied threat of force, violence, danger, hardship or
retribution sufficient to coerce a reasonable person of ordinary susceptibilities to (1)
perform an act which otherwise would not have been performed or, (2) acquiesce in an
act to which one otherwise would not have submitted.” (Pitmon, supra, 170 Cal.App.3d
at p. 50.) “The total circumstances, including the age of the victim, and [her] relationship
to defendant are factors to be considered in appraising the existence of duress.” (Id. at p.
51.) Defendant’s “physical control” of the victim is also relevant. (Schulz, supra, 2
Cal.App.4th at p. 1005.) Moreover, “[t]he fact that the victim testifies the defendant did
not use force or threats does not require a finding of no duress; the victim’s testimony
must be considered in light of her age and her relationship to the defendant.” (Cochran,
supra, 103 Cal.App.4th at p. 14.)
       Here, the totality of the circumstances supports a finding of duress. In addition to
the physical control exhibited by defendant discussed above, both victims were between
five and eight years old and physically much smaller than defendant. They had a close
familial relationship with defendant, their uncle; in fact, A.C. testified that defendant was
like a father to her, and defendant confirmed he had raised A.C. “like my daughter since
she was little.” The conduct was repeated over the course of several years and largely
took place in defendant’s home, where the girls spent significant time, and often when
defendant was the only adult and authority figure present. Under these circumstances, we
conclude there was sufficient evidence to support a finding of duress as to both V.C. and
A.C. (See, e.g., Cochran, supra, 103 Cal.App.4th at p. 16, fn. 6 [“as a factual matter,
when the victim is as young as [nine years old] and is molested by her father in the family
home, in all but the rarest cases duress will be present”]; People v. Sanchez (1989) 208

                                             13
Cal. App. 3d 721, 747-748 [duress found where defendant molested eight-year-old
granddaughter repeatedly over a three-year period and victim viewed defendant as a
father figure]; People v. Superior Court (Kneip) (1990) 219 Cal. App. 3d 235, 239
[“Where the defendant is a family member and the victim is young, . . . the position of
dominance and authority of the defendant and his continuous exploitation of the victim”
is relevant to determining duress.”].)5
II.    Multiple Victim Enhancement
       Defendant asserts that the trial court improperly imposed the multiple victim
sentencing enhancement pursuant to section 667.61, commonly known as the “One
Strike” law. (See People v. Anderson (2009) 47 Cal. 4th 92, 99.) Section 667.61,
subdivision (b) requires punishment of imprisonment for 15 years to life for conviction of
“an offense specified in subdivision (c) under one of the circumstances specified in
subdivision (e).” Forcible lewd conduct under section 288(b)(1) is a qualifying offense
listed in section 667.61, subdivision (c). The enumerated special circumstances listed in
section 667.61, subdivision (e) include that “defendant has been convicted in the present
case or cases of committing [a qualifying offense] against more than one victim.”
(§ 667.61, subd. (e)(4).)
       Here, the trial court applied the multiple victim enhancement to each conviction
and sentenced defendant to seven consecutive terms of 15 years to life. Defendant
contends this was error. He argues that the enhancement should apply only once per
victim and therefore should have been imposed only on his convictions on counts 1 and
4. Defendant acknowledges that Division Five of this District reached the opposite
conclusion in People v. Valdez (2011) 193 Cal. App. 4th 1515 (Valdez), but he contends
that case was “wrongly decided.” He cites no other authority in support of that
proposition. We reject his contention.

       5
        We reject defendant’s suggestion that this conclusion means that section
288(b)(1) “would automatically apply to all child sexual abuse performed by adult family
members.” As discussed herein, the age of the victim, the relationship between the
victim and the defendant, and the particular circumstances of the conduct are all factors
in determining the presence of duress.
                                            14
       In Valdez, the defendant committed multiple qualifying offenses against three
victims. (Valdez, supra, 193 Cal.App.4th at p. 1518.) The trial court sentenced him to
consecutive terms of 15 years to life on four counts, two of which involved the same
victim. (Ibid.) The defendant claimed, as defendant does here, that the One Strike law
permitted only one such sentence for each victim, relying on subdivision (f) of the One
Strike law and the difference between the multiple victim circumstance and the other
circumstances specified in subdivision (e). (Ibid.)
       The court concluded that the meaning of section 667.61, subdivision (f) “is
unambiguous and its application is clear. When the minimum number of subdivision ...
(e) circumstances are pled and proved, the sentencing court shall use them ‘as the basis
for imposing the term provided in subdivision [(b)] rather than . . . to impose the
punishment authorized under any other law, unless another law provides for a greater
penalty.’” (Valdez, supra, 193 Cal.App.4th at p. 1522.) Thus, nothing in subdivision (f)
“even hints at an intent to limit” the imposition of One Strike terms “based on the
multiple victim circumstance. Rather, it evinces the intent to ensure the greatest possible
punishment under that sentencing scheme.” (Id. at p. 1523.)
       Similarly, the Valdez court rejected defendant’s argument that “the multiple-victim
circumstance is different in kind from the other enumerated circumstances because all of
the others refer to aggravating factors, such as kidnapping or the use of a dangerous
weapon, occurring in the commission of the present offense.” (Valdez, supra, 193
Cal.App.4th at p. 1522.) Citing People v. Stewart (2004) 119 Cal. App. 4th 163 (Stewart),
the court explained “why that distinction makes no difference in terms of the statute’s
application: ‘The statutory intent and scheme of Penal Code section 667.61, subdivision
(e) is not difficult to discern. Where the “present offense” against a victim is a qualifying
offense and the gravity of that offense is enhanced by one of the circumstances
enumerated in subdivision (e)(1), (2), (3), (4), (6), or (7), the life sentence mandated by
the statute shall apply. . . .’ (Stewart, supra, 119 Cal.App.4th at p. 171; see People v.
Murphy (1998) 65 Cal. App. 4th 35, 41-42 (Murphy) [‘[I]n making multiple convictions
for violent sex offenses punishable by multiple life sentences, the Legislature was

                                             15
expressing the view that multiple violent sex offenses deserve more severe punishment
than a single violent sex offense because of the predatory nature of the perpetrator.’].)”
(Valdez, supra, 193 Cal.App.4th at p. 1522.)
       We agree with Valdez. Subdivision (f) of the One Strike law, by its plain
language, demonstrates the intent to ensure the greatest possible punishment for crimes
subject to its enhancements; conversely, nothing within it suggests the limitation on
punishment advocated by defendant. Similarly, the plain language of subdivision (e)
makes no distinction in application between the multiple victim circumstance and the
other enumerated circumstances. As such, the trial court correctly applied the section
667.61 enhancement to each count, involving two different victims on seven separate
occasions. Nothing in the language of the statute or the applicable case law demonstrates
that was error. (See also People v. DeSimone (1998) 62 Cal. App. 4th 693, 698 [rejecting
contention that multiple victim circumstance applies only once per case and noting that
“[o]ffenders who strike against multiple victims are among the most dangerous”]; People
v. Wutzke (2002) 28 Cal. 4th 923, 930-931 [“The One Strike scheme [] contemplates a
separate life term for each victim attacked on each separate occasion.”].)
       Finally, we note that section 667.61 was amended in September 2006.
Defendant’s offenses involved conduct committed both before and after that date.
However, our conclusion remains the same regardless of which version of the statute
applied. Prior to September 2006, the One Strike law contained former subdivision (g),
which limited imposition of a One Strike sentence to “once for any offense or offenses
committed against a single victim during a single occasion.” (People v. Rodriguez (2012)
207 Cal. App. 4th 204, 212.) Courts facing this issue under the prior version of the statute
concluded that because the limitation concerned only multiple offenses against a
particular victim on a particular occasion, it did not restrict the number of life sentences
imposed against multiple victims or on multiple occasions. (See Murphy, supra, 65
Cal.App.4th at p. 40 [“‘The only limitation on the number of life sentences which can be
imposed is contained in section 667.61, subdivision (g). . . .’”]; Valdez, supra, 193
Cal.App.4th at p. 1523 [citing Murphy].)

                                             16
       Then, in September 2006, the Legislature amended the One Strike law to eliminate
section 667.61, former subdivision (g). (Stats. 2006, ch. 337, § 33, pp.2639-2641.) The
sole provision relevant to the sentencing of multiple offenses under the current One
Strike law is section 667.61, subdivision (i), which provides: “For any offense specified
in paragraphs (1) to (7), inclusive, of subdivision (c), . . . the court shall impose a
consecutive sentence for each offense that results in a conviction under this section if the
crimes involve separate victims or involve the same victim on separate occasions.”
Forcible lewd conduct under section 288(b)(1) is included in this provision, as it is listed
in paragraph (4) of section 667.61, subdivision (c). Defendant offers no explanation how
the language of this subdivision could be squared with his argument restricting
imposition of consecutive One Strike sentences to one per victim, regardless of the
number of occasions.
       In sum, we conclude that the trial court correctly applied the section 667.61
sentencing enhancement to each of defendant’s seven counts.
                                       DISPOSITION
       The judgment is affirmed.
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         COLLINS, J.

We concur:



EPSTEIN, P. J.



MANELLA, J.




                                              17